DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This communication is responsive to the original application filed on 3/25/21. This action is Non-Final. Claims 1-20 are pending and have been examined.  
Drawings
The applicant’s drawings submitted are acceptable for examination purposes. 
Specification
The applicant’s specification submitted is acceptable for examination purposes. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over Deori et al. U.S. Patent Application Publication No.: 2017/0374095 (Hereinafter “Deori”), and further in view of Thomsen et al., U.S. Patent Application Publication No.: 2020/0012265 (Hereinafter “Thomsen”).
Regarding claim 1, Deori teaches, a method of data visualization, comprising:
receiving user input requesting a visualization (Deori [0005]: “responding to a request to display a representation of the data set within a graphical user interface”), wherein the user input identifies one or more entities selected from: a query; an alert; or a widget (Deori [0038]: Receiving module 110 may receive an input 250 within graphical user interface 230 to select a data entity within a selected group 212 of groups 210 by selecting an arc 244 corresponding to the selected data entity of a ring 242 corresponding to the selected group 212.);
Deori does not clearly teach, providing one or more inputs to a machine learning model based on the user input, wherein the machine learning model has been trained based on historical visualization data; However, Thomsen [0003] teaches, “In one or more embodiments, a system is provided, comprising a model configuration component configured to define, based on first model configuration input data, an asset model that defines an industrial asset in terms of hierarchical elements, wherein the asset model references data tags defined on an industrial device that respectively conform to one of a set of basic information data types, the set of basic information data types comprising at least a state data type, a rate data type, an odometer data type, and an event data type.” Furthermore Thomsen [0123] teaches, “In order to populate such auxiliary data displays, the application system server can store historical contextualized data 1312 from the BIDTs in a historian device 1306 during operation (see FIG. 13), where the historian device 1306 may be either an integrated storage area of the application server system 502 or a separate historical data storage device. The presentation component 508 can leverage this stored historical (e.g., time-stamped events generated by event BIDTs, historical trend data from rate BIDTs, etc.) in order to populate graphical trends or event logs.” 
determining, based on an output received from the machine learning model in response to the one or more inputs, a visualization type for the visualization (Thomsen [0059]: “In this regard, industrial devices 204 serve as inputs and outputs for industrial controllers 202, which control their output industrial devices in accordance with user-defined control routines (e.g., ladder logic programs, sequential function chart programs, etc.) and the current values and statuses of the input industrial devices. Data generated by industrial devise 204 reflect the current statuses of the industrial assets 206. This data is read by industrial controllers 202, which can generate additional data (e.g., calculated supplemental data, aggregated values, etc.) based on these industrial device statues and values.);
generating the visualization based on the visualization type and the one or more entities (Thomsen [0120]: “The data display area 1608 renders selected subsets of the BIDT data corresponding to the selected node (e.g., a node corresponding to a production area or production line, an industrial asset, an industrial device, etc.), formatted in accordance with a pre-defined visualization application, graphical widget, or collection of graphical widgets. The visualization application or widgets (e.g., widgets 524) can be stored on application server system 502 and selectively invoked by the presentation component 508 in response to selection of a node from the navigation menu 1602.”); and
displaying the visualization via a user interface (Thomsen [0185]: “User interface 2916 can generate a visualization 2914 that renders results of the simulation on a client device.”).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate the teaching of Deori et al. to the Thomsen’s system by adding the feature of machine learning. The references (Deori and Thomsen) teach features that are analogous art and they are directed to the same field of endeavor, such as data contextualization. Ordinary skilled artisan would have been motivated to do so to provide Deori’s system with enhanced data visualization. (See Thomsen [Abstract], [0003], [0120], [0185]). One of the biggest advantages of network machine learning database algorithms is their ability to improve over time. Machine learning technology typically improves efficiency and accuracy thanks to the ever-increasing amounts of data that are processed.
Regarding claim 2, the method of claim 1, wherein the user input requesting the visualization comprises one or more of: selecting the one or more entities from a first portion of the user interface (Deori [0059]: “In some examples, as will be described in greater detail below, responding module 108 may receive an input to select a data entity (e.g., by receiving an input directed at a corresponding arc). Responding module 108 may receive the input in any of a variety of ways. For example, responding module 108 may receive input from a pointing device (e.g., a mouse click) directed at the corresponding arc, a tap on a touchscreen device directed at the corresponding arc, etc. In these examples, responding module 108 may update the graphical user interface to highlight one or more arcs representing related data entities, to provide detailed information relating to the selected data entity, and/or to provide an interface for taking an action relating to the selected data entity.”);
or dragging and dropping the one or more entities from the first portion of the user interface onto a second portion of the user interface (Deori [0012]: “In some examples, the computer-implemented method may further include restricting which data entities within the data entities are portrayed within the concentric rings based on at least one filter that excludes one or more of the data entities.)
Regarding claim 3, the method of claim 1, wherein providing the one or more inputs to the machine learning model based on the user input comprises determining one or more features of the one or more entities and providing the one or more features as the one or more inputs to the machine learning model (Thomsen [0151]: “By defining an organization of industrial assets and their sub-assets, as well as linking the assets' static and dynamic properties to their corresponding BIDTs, asset models 422 and plant models 522 can serve as automation models for an industrial machine, asset, production area, or plant. In one or more embodiments, the use of BIDTs to define asset models 422 can also allow the asset models 422 to be easily integrated with non-automation models of the industrial assets by virtue of a common BIDT nomenclature.)
Regarding claim 4, the method of claim 1, wherein the one or more entities comprise two or more entities, and wherein the visualization type comprises one of:
a single visualization for all of the two or more entities; or a plurality of separate visualizations for the two or more entities (Deori [Abstract]: “The disclosed computer-implemented method for data visualization may include (i) identifying a data set that includes data entities and relationships between the data entities).
Regarding claim 5, the method of claim 1, further comprising receiving additional user input approving or denying the visualization type (Thomsen [0207]: “The synchronized historical BIDT data values that are produced by logging instructions 3202 can improve the fidelity of visualization, analytic, and reporting applications that leverage digital twin 2306.”)
Regarding claim 6, the method of claim 1, further comprising:
receiving additional user input requesting an additional visualization, wherein the additional user input identifies an additional one or more entities; and displaying the additional visualization and the visualization together in a screen of the user interface (Deori [0033]: Example system 100 may additionally include a receiving module 110 that receives an input within the graphical user interface to select a data entity within a selected group of the plurality of groups by selecting an arc corresponding to the selected data entity of a ring corresponding to the selected group.  Example system 100 may also include a highlighting module 112 that, in response to the input, (i) determines that a subset of data entities within an additional group of the plurality of groups are related to the selected data entity and (ii) highlights, within the graphical user interface, the subset of data entities within an additional ring that corresponds to the additional group.  Although illustrated as separate elements, one or more of modules 102 in FIG. 1 may represent portions of a single module or application.).
Regarding claim 7, the method of claim 1, wherein the one or more entities comprise text-based data (Deori [0069]: “Receiving module 110 may receive the input in any suitable manner. For example, receiving module 110 may receive a click or a double click on an arc representing the data entity. Additionally or alternatively, receiving module 110 may receive a textual input specifying a name of the data entity and may receive a selection of a corresponding search result. In some examples, receiving module 110 may receive an input selecting a bookmark that specifies the selection of the data entity.”).
Regarding claim 8, Deori teaches, a system for data visualization, comprising: 
at least one memory; and at least one processor coupled to the at least one memory, the at least one processor and the at least one memory configured to (Deori [0077]: In its most basic configuration, computing system 910 may include at least one processor 914 and a system memory 916.): 
receive user input requesting a visualization (Deori [0005]: “responding to a request to display a representation of the data set within a graphical user interface”), wherein the user input identifies one or more entities selected from: a query; an alert; or a widget (Deori [0038]: Receiving module 110 may receive an input 250 within graphical user interface 230 to select a data entity within a selected group 212 of groups 210 by selecting an arc 244 corresponding to the selected data entity of a ring 242 corresponding to the selected group 212.); 
Deori does not clearly teach, provide one or more inputs to a machine learning model based on the user input, wherein the machine learning model has been trained based on historical visualization data; However, Thomsen [0003] teaches, “In one or more embodiments, a system is provided, comprising a model configuration component configured to define, based on first model configuration input data, an asset model that defines an industrial asset in terms of hierarchical elements, wherein the asset model references data tags defined on an industrial device that respectively conform to one of a set of basic information data types, the set of basic information data types comprising at least a state data type, a rate data type, an odometer data type, and an event data type.” Furthermore Thomsen [0123] teaches, “In order to populate such auxiliary data displays, the application system server can store historical contextualized data 1312 from the BIDTs in a historian device 1306 during operation (see FIG. 13), where the historian device 1306 may be either an integrated storage area of the application server system 502 or a separate historical data storage device. The presentation component 508 can leverage this stored historical (e.g., time-stamped events generated by event BIDTs, historical trend data from rate BIDTs, etc.) in order to populate graphical trends or event logs.” 
determine, based on an output received from the machine learning model in response to the one or more inputs, a visualization type for the visualization (Thomsen [0059]: “In this regard, industrial devices 204 serve as inputs and outputs for industrial controllers 202, which control their output industrial devices in accordance with user-defined control routines (e.g., ladder logic programs, sequential function chart programs, etc.) and the current values and statuses of the input industrial devices. Data generated by industrial devise 204 reflect the current statuses of the industrial assets 206. This data is read by industrial controllers 202, which can generate additional data (e.g., calculated supplemental data, aggregated values, etc.) based on these industrial device statues and values.);
generate the visualization based on the visualization type and the one or more entities (Thomsen [0120]: “The data display area 1608 renders selected subsets of the BIDT data corresponding to the selected node (e.g., a node corresponding to a production area or production line, an industrial asset, an industrial device, etc.), formatted in accordance with a pre-defined visualization application, graphical widget, or collection of graphical widgets. The visualization application or widgets (e.g., widgets 524) can be stored on application server system 502 and selectively invoked by the presentation component 508 in response to selection of a node from the navigation menu 1602.”); and 
display the visualization via a user interface (Thomsen [0185]: “User interface 2916 can generate a visualization 2914 that renders results of the simulation on a client device.”).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate the teaching of Deori et al. to the Thomsen’s system by adding the feature of machine learning. The references (Deori and Thomsen) teach features that are analogous art and they are directed to the same field of endeavor, such as data contextualization. Ordinary skilled artisan would have been motivated to do so to provide Deori’s system with enhanced data visualization. (See Thomsen [Abstract], [0003], [0120], [0185]). One of the biggest advantages of network machine learning database algorithms is their ability to improve over time. Machine learning technology typically improves efficiency and accuracy thanks to the ever-increasing amounts of data that are processed.
Regarding claim 9, the system of claim 8, wherein the user input requesting the visualization comprises one or more of: 
selecting the one or more entities from a first portion of the user interface; or dragging and dropping the one or more entities from the first portion of the user interface onto a second portion of the user interface (Deori [0059]: “In some examples, as will be described in greater detail below, responding module 108 may receive an input to select a data entity (e.g., by receiving an input directed at a corresponding arc). Responding module 108 may receive the input in any of a variety of ways. For example, responding module 108 may receive input from a pointing device (e.g., a mouse click) directed at the corresponding arc, a tap on a touchscreen device directed at the corresponding arc, etc. In these examples, responding module 108 may update the graphical user interface to highlight one or more arcs representing related data entities, to provide detailed information relating to the selected data entity, and/or to provide an interface for taking an action relating to the selected data entity.”).
Regarding claim 10, the system of claim 8, wherein providing the one or more inputs to the machine learning model based on the user input comprises determining one or more features of the one or more entities and providing the one or more features as the one or more inputs to the machine learning model (Thomsen [0151]: “By defining an organization of industrial assets and their sub-assets, as well as linking the assets' static and dynamic properties to their corresponding BIDTs, asset models 422 and plant models 522 can serve as automation models for an industrial machine, asset, production area, or plant. In one or more embodiments, the use of BIDTs to define asset models 422 can also allow the asset models 422 to be easily integrated with non-automation models of the industrial assets by virtue of a common BIDT nomenclature.). 
Regarding claim 11, the system of claim 8, wherein the one or more entities comprise two or more entities, and wherein the visualization type comprises one of: 
a single visualization for all of the two or more entities; or a plurality of separate visualizations for the two or more entities (Deori [Abstract]: “The disclosed computer-implemented method for data visualization may include (i) identifying a data set that includes data entities and relationships between the data entities).
Regarding claim 12, the system of claim 8, wherein the at least one processor and the at least one memory are further configured to receive additional user input approving or denying the visualization type (Thomsen [0207]: “The synchronized historical BIDT data values that are produced by logging instructions 3202 can improve the fidelity of visualization, analytic, and reporting applications that leverage digital twin 2306.”).
Regarding claim 13, the system of claim 8, wherein the at least one processor and the at least one memory are further configured to:
receive additional user input requesting an additional visualization, wherein the additional user input identifies an additional one or more entities; and display the additional visualization and the visualization together in a screen of the user interface (Deori [0033]: Example system 100 may additionally include a receiving module 110 that receives an input within the graphical user interface to select a data entity within a selected group of the plurality of groups by selecting an arc corresponding to the selected data entity of a ring corresponding to the selected group.  Example system 100 may also include a highlighting module 112 that, in response to the input, (i) determines that a subset of data entities within an additional group of the plurality of groups are related to the selected data entity and (ii) highlights, within the graphical user interface, the subset of data entities within an additional ring that corresponds to the additional group.  Although illustrated as separate elements, one or more of modules 102 in FIG. 1 may represent portions of a single module or application.).
Regarding claim 14, the system of claim 8, wherein the one or more entities comprise text-based data (Deori [0069]: “Receiving module 110 may receive the input in any suitable manner. For example, receiving module 110 may receive a click or a double click on an arc representing the data entity. Additionally or alternatively, receiving module 110 may receive a textual input specifying a name of the data entity and may receive a selection of a corresponding search result. In some examples, receiving module 110 may receive an input selecting a bookmark that specifies the selection of the data entity.”)
Regarding claim 15, Deori teaches, a non-transitory computer-readable medium storing instructions that, when executed by one or more processors, cause the one or more processors to (Deori [0077]: In its most basic configuration, computing system 910 may include at least one processor 914 and a system memory 916.):
receive user input requesting a visualization (Deori [0005]: “responding to a request to display a representation of the data set within a graphical user interface”), 
wherein the user input identifies one or more entities selected from: a query; an alert; or a widget (Deori [0038]: Receiving module 110 may receive an input 250 within graphical user interface 230 to select a data entity within a selected group 212 of groups 210 by selecting an arc 244 corresponding to the selected data entity of a ring 242 corresponding to the selected group 212.);
Deori does not clearly teach, provide one or more inputs to a machine learning model based on the user input, wherein the machine learning model has been trained based on historical visualization data; However, Thomsen [0003] teaches, “In one or more embodiments, a system is provided, comprising a model configuration component configured to define, based on first model configuration input data, an asset model that defines an industrial asset in terms of hierarchical elements, wherein the asset model references data tags defined on an industrial device that respectively conform to one of a set of basic information data types, the set of basic information data types comprising at least a state data type, a rate data type, an odometer data type, and an event data type.” Furthermore Thomsen [0123] teaches, “In order to populate such auxiliary data displays, the application system server can store historical contextualized data 1312 from the BIDTs in a historian device 1306 during operation (see FIG. 13), where the historian device 1306 may be either an integrated storage area of the application server system 502 or a separate historical data storage device. The presentation component 508 can leverage this stored historical (e.g., time-stamped events generated by event BIDTs, historical trend data from rate BIDTs, etc.) in order to populate graphical trends or event logs.” 
determine, based on an output received from the machine learning model in response to the one or more inputs, a visualization type for the visualization (Thomsen [0059]: “In this regard, industrial devices 204 serve as inputs and outputs for industrial controllers 202, which control their output industrial devices in accordance with user-defined control routines (e.g., ladder logic programs, sequential function chart programs, etc.) and the current values and statuses of the input industrial devices. Data generated by industrial devise 204 reflect the current statuses of the industrial assets 206. This data is read by industrial controllers 202, which can generate additional data (e.g., calculated supplemental data, aggregated values, etc.) based on these industrial device statues and values.);
generate the visualization based on the visualization type and the one or more entities (Thomsen [0120]: “The data display area 1608 renders selected subsets of the BIDT data corresponding to the selected node (e.g., a node corresponding to a production area or production line, an industrial asset, an industrial device, etc.), formatted in accordance with a pre-defined visualization application, graphical widget, or collection of graphical widgets. The visualization application or widgets (e.g., widgets 524) can be stored on application server system 502 and selectively invoked by the presentation component 508 in response to selection of a node from the navigation menu 1602.”); and 
display the visualization via a user interface (Thomsen [0185]: “User interface 2916 can generate a visualization 2914 that renders results of the simulation on a client device.”).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate the teaching of Deori et al. to the Thomsen’s system by adding the feature of machine learning. The references (Deori and Thomsen) teach features that are analogous art and they are directed to the same field of endeavor, such as data contextualization. Ordinary skilled artisan would have been motivated to do so to provide Deori’s system with enhanced data visualization. (See Thomsen [Abstract], [0003], [0120], [0185]). One of the biggest advantages of network machine learning database algorithms is their ability to improve over time. Machine learning technology typically improves efficiency and accuracy thanks to the ever-increasing amounts of data that are processed.
Regarding claim 16, the non-transitory computer-readable medium of claim 15, wherein the user input requesting the visualization comprises one or more of:
selecting the one or more entities from a first portion of the user interface (Deori [0059]: “In some examples, as will be described in greater detail below, responding module 108 may receive an input to select a data entity (e.g., by receiving an input directed at a corresponding arc). Responding module 108 may receive the input in any of a variety of ways. For example, responding module 108 may receive input from a pointing device (e.g., a mouse click) directed at the corresponding arc, a tap on a touchscreen device directed at the corresponding arc, etc. In these examples, responding module 108 may update the graphical user interface to highlight one or more arcs representing related data entities, to provide detailed information relating to the selected data entity, and/or to provide an interface for taking an action relating to the selected data entity.”); 
or dragging and dropping the one or more entities from the first portion of the user interface onto a second portion of the user interface (Deori [0012]: “In some examples, the computer-implemented method may further include restricting which data entities within the data entities are portrayed within the concentric rings based on at least one filter that excludes one or more of the data entities.).
Regarding claim 17, the non-transitory computer-readable medium of claim 15, wherein providing the one or more inputs to the machine learning model based on the user input comprises determining one or more features of the one or more entities and providing the one or more features as the one or more inputs to the machine learning model (Thomsen [0151]: “By defining an organization of industrial assets and their sub-assets, as well as linking the assets' static and dynamic properties to their corresponding BIDTs, asset models 422 and plant models 522 can serve as automation models for an industrial machine, asset, production area, or plant. In one or more embodiments, the use of BIDTs to define asset models 422 can also allow the asset models 422 to be easily integrated with non-automation models of the industrial assets by virtue of a common BIDT nomenclature.). 
Regarding claim 18, the non-transitory computer-readable medium of claim 15, wherein the one or more entities comprise two or more entities, and wherein the visualization type comprises one of:
a single visualization for all of the two or more entities; or a plurality of separate visualizations for the two or more entities (Deori [Abstract]: “The disclosed computer-implemented method for data visualization may include (i) identifying a data set that includes data entities and relationships between the data entities).
Regarding claim 19, the non-transitory computer-readable medium of claim 15, wherein the instructions, when executed by the one or more processors, further cause the one or more processors to receive additional user input approving or denying the visualization type (Thomsen [0207]: “The synchronized historical BIDT data values that are produced by logging instructions 3202 can improve the fidelity of visualization, analytic, and reporting applications that leverage digital twin 2306.”).
Regarding claim 20, the non-transitory computer-readable medium of claim 15, wherein the instructions, when executed by the one or more processors, further cause the one or more processors to:
receive additional user input requesting an additional visualization, wherein the additional user input identifies an additional one or more entities; and display the additional visualization and the visualization together in a screen of the user interface (Deori [0033]: Example system 100 may additionally include a receiving module 110 that receives an input within the graphical user interface to select a data entity within a selected group of the plurality of groups by selecting an arc corresponding to the selected data entity of a ring corresponding to the selected group.  Example system 100 may also include a highlighting module 112 that, in response to the input, (i) determines that a subset of data entities within an additional group of the plurality of groups are related to the selected data entity and (ii) highlights, within the graphical user interface, the subset of data entities within an additional ring that corresponds to the additional group.  Although illustrated as separate elements, one or more of modules 102 in FIG. 1 may represent portions of a single module or application.).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Pal, US 2020/0364223, Search Time Estimate in a data intake and query system
Tankersley, US 2018/0024901, Automatic entity control in a machine data driven service monitoring system
Maheshwari, US 2016/0103559, Graphical User Interface for static and adaptive thresholds
Parker, US 2019/0020667, Non-Rule based security risk detection

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SABA AHMED whose telephone number is (571)270-0236.  The examiner can normally be reached on MON – FRI: 9AM – 5PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain Alam can be reached on 571-272-3978. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SABA AHMED/
Examiner, Art Unit 2154

/MOHAMMAD S ROSTAMI/Primary Examiner, Art Unit 2154